KEATY, Judge,
dissenting in part.
For the reasons assigned in Cook v. Family Care Services, Inc., 13-108 (La.App. 3 Cir. 8/28/13), 121 So.3d 1274, I find no error in the WCJ’s retroactive application of La.R.S. 23:1203.1 to deny Ms. Romero’s claim for penalties and attorney fees based on Garan’s initial refusal to authorize the facet-nerve' ablation recommended by Dr; Jindia. Thus, I disagree with the majority’s decision to overrule Cook, to reverse the WCJ’s denial of Ms. Romero’s claim for penalties and attorney fees based on its finding that La.R.S. 23:1203.1 is substantive and should only apply prospectively, and to award Ms. Romero $2,000.00 in penalties and an additional $2,500.00 in attorney fees under La. R.S 23:1201(F) as it existed at the time of Ms. Romero’s injury. Accordingly, I respectfully dissent from that portion of the majority opinion. In all other respects, I agree with the majority opinion..